Citation Nr: 1532533	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psoriatic arthritis (claimed as joint pain).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This case has since been transferred to the Winston-Salem, North Carolina VARO.  

The Veteran testified before the undersigned at a May 2012 hearing at the RO.  A transcript has been associated with the file.

The Board remanded the case in September 2012 to afford the Veteran a VA medical examination and opinion.  The case has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the issue of service connection for psoriatic arthritis for additional development due to an inadequate medical examination.  

The Veteran contends he is entitled to service connection for psoriatic arthritis, as a result of his service-connected psoriasis.  The Board's September 2012 remand requested that the AMC schedule the Veteran for a VA examination to determine the nature of his joint pain, to include psoriatic arthritis, and to provide an opinion as to its possible relationship to service or the service-connected psoriasis.  Specifically, the examiner was asked to opine as to whether it was at least as likely as not that any disability related to joint pain, to include psoriatic arthritis, arose during service or is related to service, including the complaints and treatment of a skin condition noted therein.  The remand further requested that should the examiner determine any diagnosed condition was less likely than not the result of service, he or she should provide an opinion as to whether it was at least as likely as not that any current joint pain disability identified, to include psoriatic arthritis, were caused by or aggravated by the service-connected psoriasis.

On remand, the Veteran was provided with a VA examination in November 2012 for his ankles, thoracolumbar spine, cervical spine, hands, knees and shoulders.  Regarding the ankles, the examiner noted a diagnosis of bilateral ankle strain and opined, "Evaluation by Rheumatologist at DVAMC did not think ankle symptoms were from psoriatic arthropathy.  Less likely than not Veteran's ankle symptoms are from his psoriatic arthropathy."  Following the thoracolumbar spine examination, the examiner stated, "Veteran has had back symptoms since back injury in 1968.  Present back symptoms more likely than not due to his low back DDD/DJD than psoriatic arthropathy."  

The hand examination noted a diagnosis of psoriatic arthritis of the bilateral hands, but, without explanation, also states that imaging studies reflected results consisted with psoriatic arthritis in the right hand only, while the left hand did not show changes.  The examiner concludes by stating that the Veteran's hand symptoms were thought due to psoriatic arthropathy, but does not indicate whether this conclusion applied to only the right hand or the bilateral hands.  The knee examination indicated bilateral patellofemoral syndrome.  The examiner stated that there was no evidence of swelling or significant tenderness of the knee joints, making psoriatic arthritis less likely than not the cause of the Veteran's symptoms.  

The cervical spine examination reflected a diagnosis of degenerative disc disease/degenerative joint disease of the cervical spine, status post fusion.  The examiner stated the Veteran's cervical spine problems existed since his injury in 1968, and it was more likely than not that the present symptoms resulted from his injury and degenerative joint disease than psoriatic arthropathy.  Finally, regarding the Veteran's shoulders, the examiner noted a diagnosis of rotator cuff tear in the right shoulder, and left shoulder tendinitis.  The examiner noted the Veteran hurt his right shoulder in service in 1968 and developed degenerative joint disease and a rotator cuff tear.  The examiner concluded that the Veteran's symptoms were present since the injury to his shoulder in 1968 and were more likely than not due to the injury than psoriatic arthropathy.

The Board notes that the Veteran is service-connected for right shoulder rotator cuff disease, cervical spine fusion, lumbar degenerative disc disease and degenerative joint disease, and psoriatic arthritis of the right hand.  Therefore, the portion examiner's opinion as it relates to these joint groups is sufficient.  However, the examination report is inadequate regarding the bilateral ankles, left hand, bilateral knees, and left shoulder.  First, the examiner did not provide an explanation as to why he concluded the Veteran's "ankle symptoms" should not be characterized as psoriatic arthritis, nor did the examiner provide an opinion as to whether the diagnosed bilateral ankle strain was related to service.  Second, the examiner's statement that the Veteran's has bilateral psoriatic arthritis in his hands but that imaging studies reflected psoriatic arthritis in the right hand only, is unclear and requires clarification regarding whether the Veteran has psoriatic arthritis of the left hand.  Third, the examiner did not state whether the Veteran's patellofemoral syndrome of the bilateral knees was related to service, as specifically requested in the remand instruction.  

Finally, the examiner does not appear to address the Veteran's left shoulder disability and whether it was related to psoriatic arthritis or related to service.  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  In light of the foregoing, the Board is of the opinion that the November 2012 VA medical opinion is incomplete and requires clarification.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain copies of all VA treatment of the disabilities at issue not currently in the claims folder, to include copies of all records of the Winston-Salem, North Carolina VAMC dated February 7, 2011 to present, the Durham, North Carolina VAMC dated May 7, 2015 to present, and the Salisbury, North Carolina VAMC dated May 14, 2010 to present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the November 2012 examination (if available), or another appropriate medical professional, for the purpose of providing an addendum to the opinion on the following question:

a.  Is the Veteran's joint pain in his bilateral ankles, left hand, bilateral knees, and left shoulder attributable to psoriatic arthritis?  

b.  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosis of psoriatic arthritis, or diagnosis of bilateral ankle strain, bilateral patellofemoral syndrome, or left shoulder tendinitis (see November 2012 examination) is causally related to military service, to include the Veteran's lay assertions that his psoriasis breakouts, which began in service, produced persistent symptoms on his knuckles, knees and elbows? (See  May 2012 Travel Board Hearing).  

c.  If the answer to (a) is "yes," and the answer to (b) is "no," is it at least as likely as not (a 50 percent or greater probability) that the current diagnosis of psoriatic arthritis is proximately due to or the result of the Veteran's service-connected psoriasis?

d.  If the answer to (a) is "yes," and the answer to (c) is "no," is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected psoriasis aggravated the psoriatic arthritis?  In this special context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of psoriasis.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

In answering the foregoing questions, the examiner is asked to please address each joint separately and provide a complete explanation for the opinions expressed.

3.  Then, the AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



